MEMORANDUM **
Federal prisoner Clinton Matthew Corbeil appeals pro se the district court’s Fed. R.Civ.P. 12(b)(1) dismissal for lack of jurisdiction of his action under the Federal Tort Claims Act (“FTCA”) against the United States and the Bureau of Prisons (“BOP”), alleging that prison guards wrongfully confiscated and lost or destroyed Corbeil’s postage stamps after searching his cell. The district court dismissed Corbeil’s FTCA claim based on its conclusion that his case fell within an exception to the FTCA’s waiver of immunity, 28 U.S.C. § 2680(c), and therefore the United States retained its sovereign immunity in the matter.
Corbeil contends that the district court erred in applying the FTCA’s “detention of goods” exception to his case, because the BOP officials were not “law enforcement officials,” and his property was not “detained” but instead “seized.” Corbeil’s contention is foreclosed by this court’s recent decision in Bramwell v. U.S. Bureau of Prisons, 348 F.3d 804 (9th Cir.2003). Accordingly, the district court did not err in dismissing his FTCA action.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the *663courts of this circuit except as provided by Ninth Circuit Rule 36-3.